                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0120-JCC
10                             Plaintiff,                    ORDER
11          v.

12   STEVEN CONNELL,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 1178). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court finds oral argument unnecessary and hereby DENIES the motion for
18   the reasons explained herein.
19   I.     BACKGROUND
20          On September 17, 2015, Defendant pled guilty to one count of conspiracy to distribute
21   controlled substances in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. (Dkt. No.
22   309.) On June 7, 2016, the Court sentenced Defendant to 24 months of incarceration to be
23   followed by five years of supervised release. (Dkt. No. 764.) On May 8, 2018, Defendant
24   admitted to a number of drug-related violations of the terms of his supervised release. (See Dkt.
25   Nos. 1093, 1094, 1096.) The Court revoked Defendant’s term of supervised release and imposed
26   a 60-day term of confinement to be followed by four years of supervised release. (Dkt. No.


     ORDER
     CR15-0120-JCC
     PAGE - 1
 1   1096.)

 2            On or around June 27, 2018, Defendant was released into the community on his new term

 3   of supervised release. (See Dkt. No. 1179 at 2.) Defendant now moves for early termination of

 4   his present term of supervised release. (Dkt. No. 1178.) In support of his motion, Defendant

 5   asserts that he has completed eight months of intense out-patient drug treatment and has

 6   maintained steady employment as a prep cook at 13 Coins restaurant since July 2018. (See Dkt.

 7   Nos. 1179 at 2, 1179-1, 1179-2.) He also states that he has a stable residence, does not have any

 8   unpaid financial obligations to the Court, and has a good relationship with his probation officer.
 9   (See Dkt. No. 1179 at 2.) Defendant states that “it is my feeling that I no longer need the court’s
10   support in order to lead a law-abiding, drug-free life.” (Id.) The Government opposes
11   Defendant’s motion. (Dkt. No. 1180.)
12   II.      DISCUSSION

13            The Court may terminate a term of supervised release after the completion of one year

14   and “if it is satisfied that such action is warranted by the conduct of the defendant released and

15   the interest of justice.” 18 U.S.C. § 3583(e)(1). In deciding whether early termination is

16   appropriate, the Court must consider several factors, including the nature and circumstances of

17   the offense, the history and characteristics of the defendant, the need to deter criminal conduct,

18   the need to protect the public from further crimes, the need to provide the defendant with

19   correctional treatment in the most effective manner, and the need to avoid disparity among

20   similarly situated defendants. 18 U.S.C. § 3583(e) (citing to factors listed by 18 U.S.C. §

21   3553(a)); United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014).

22            The Court has considered the § 3553(a) factors in light of Defendant’s case and

23   concludes that early termination of supervised release is not warranted at this juncture. The Court

24   emphasizes several factors. Defendant’s underlying criminal conduct was serious, as it centered

25   around his role in a substantial drug trafficking operation. (See Dkt. Nos. 1, 753, 756.) And

26   Defendant’s history on supervised release, particularly his conduct leading to the revocation of


     ORDER
     CR15-0120-JCC
     PAGE - 2
 1   his original term, weighs against the early termination of his present term. (See Dkt. Nos. 1093,

 2   1094, 1096.) Finally, while the Court commends Defendant for his progress during his second

 3   term of supervised release and encourages him to continue his positive conduct, his compliance

 4   with the terms of his supervised release are not sufficient at this juncture to merit early

 5   termination. See United States v. Bauer, 2012 WL 1259251, slip op. at 2 (N.D. Cal. 2012)

 6   (collecting cases). Therefore, in consideration of all of the 18 U.S.C. § 3553(a) factors, the Court

 7   finds that early termination is not in the interests of justice.

 8   III.    CONCLUSION
 9           For the foregoing reasons, Defendant’s motion for early termination of supervised release
10   (Dkt. No. 1178) is DENIED.
11           DATED this 23rd day of December 2019.




                                                             A
12

13

14
                                                             John C. Coughenour
15                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 3
